PER CURIAM:
This appeal is from a judgment entered in the United States District Court for the Southern District of New York, William C. Conner, Judge, granting summary judgment to Graham and a class of retired female state employees who requested retroactive recalculation of amounts credited them for unused sick days under sex-based actuarial tables. Graham v. New York, 653 F.Supp. 1363 (S.D.N.Y.1987), motion to reargue denied, 664 F.Supp. 166 (S.D.N.Y.1987).
We remand for consideration in light of Florida v. Long, — U.S.-, 108 S.Ct. 2354, 101 L.Ed.2d 206 (1988), and retain jurisdiction in the event of a subsequent appeal.